Yanderburgh, J.
The piano in controversy was levied upon by the defendant sheriff as the property of one Herbert J. Northcott, judgment debtor. Plaintiff sues to’ recover the value of the instrument. The defense is that the same was part of a stock of goods belonging to Northcott which had been fraudulently transferred to Louis Northcott, a younger brother, who had notice of and participated in the fraud, and that an alleged transfer by the latter to the plaintiff is also fraudulent. Plaintiff’s alleged purchase was on credit, the price being payable in installments of five dollars each, and with a stipulation in the contract that the title should not pass until payment in full.
One of the questions involved in the case, therefore, was whether the plaintiff was a bona fide purchaser. He testified, generally, that he *535was the owner of the property when it was taken by defendant. He was cross-examined touching the circumstances of the purchase, and, among other things, testified that he was a barber, and owned the furniture or outfit of a barber shop when he made the purchase. He was then asked: “Did you own any other property at that time ?” This was ruled out, under objection, and the refusal of the court to allow evidence of that kind is assigned as error. In such cases great latitude is properly allowed upon the cross-examination. The circumstances of the parties, and the situation and nature of the property, may be inquired into in order to show more fully the real nature and object of the purchase. The evidence should have been received. Bowers v. Mayo, 32 Minn. 241, (20 N. W. Rep. 186;) Homberger v. Brandenberg, 35 Minn. 401, (29 N. W. Rep. 123.)
There was sufficient evidence implicating Louis Northcott with the fraud to warrant the jury in finding that the alleged transfer to him was fraudulent, and the property subject to the claims of the creditors of his brother; so that, if they were further satisfied that the transfer to plaintiff was .also fraudulent, or with notice of the fraudulent character of the previous transfer, or that the circumstances were sufficient to put the plaintiff upon inquiry, the transfer to him would be held void also; and any facts or circumstances tending to prove this would be sufficient to send the case to the jury, upon the issue of the validity of plaintiff’s claim, as against the defendant.
Plaintiff had paid -but two installments, of five dollars each, on the piano; and the question was also raised whether his recovery should not be limited, in any event, to the amount advanced by him before notice of the fraud. As against judgment creditors, his recovery would be so limited, provided he was not answerable over to Louis Northcott for the balance on the contract with him; but this could not be determined, as against the latter, unless he was a party or was bound to take the burden of the litigation for breach of warranty of title. As this does not appear, we cannot hold the ruling of the court'wrong on the question of the damages. *536Jellett v. St. Paul, M. & M. Ry. Co., 30 Minn. 265, (15 N. W. Rep. 237.)
(Opinion published 52 N. W. Rep. 141.)
Order reversed.